DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 08/08/2022 which amended claims 1-4 and added new claims 6-12. Claims 1-12 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2014/0293247; hereinafter referred to as Abe) in view of Cooke et al (US 2008/0047529; hereinafter referred to as Cooke).
Regarding Claim 1, Abe teaches a method for controlling an optical device (Figure 11; Lens Unit 500) including
a movable frame (Figure 11; Lens Inner Frame 510, Lens Outer Frame 520 and Lens Fixing Member 530) including an optical path changing plate (Figure 11; Lens 321) that refracts incident video image light in accordance with an angle of incidence of the video image light and outputs the refracted video image light (see Paragraphs [0070] and [0076]; wherein it is disclosed that the lens 321 is a plano-concave lens and wherein the shift of the position of the lens 321 changes optical path of an image transmitted through the lens 321 and the lens 322) and a holding frame (Figure 11; Lens Fixing Member 530) that supports the optical path changing plate (see Figure 11 and Paragraphs [0072] and [0074]; wherein the lens fixing member 530 is responsible for supporting the lens 321); 
and an actuator (Figure 11; Piezo-Electric Device 330 and 350) that causes the movable frame (Figure 11; Lens Inner Frame 510, Lens Outer Frame 520 and Lens Fixing Member 530) to swing (see Paragraphs [0073] and [0075]; wherein it is disclosed that application of a voltage to the Piezo-Electric devices 330 and 350 causes the lens fixing member 530 to shift in a Y-axis direction with respect to the lens inner frame 510 or causes the lens inner frame 510 to shift in a X-axis direction with respect to the lens outer frame 52);  
wherein the drive signal is a trapezoidal wave (see Figure 9B and Paragraphs [0064]-[0066]; wherein the signal applied to the piezo electric device is a trapezoidal wave), having a low-potential flat section (Figure 9B; wherein the low potential flat section is the flat portion at the bottom of the waveform), a high-potential flat section (Figure 9B; wherein the high potential flat section is the flat portion at the top of the waveform), a rising leg section that transitions from the low-potential flat section to the high potential flat section (see Figure 9B; wherein the rising leg section is the leftmost portion of the wave which connects the bottom most and upper most flat sections) and a falling leg section that transitions from the high-potential flat section to the low-potential flat section (see Figure 9B; wherein the falling leg section is the right most portion of the wave which connects the top most and bottom most flat sections).
Abe does not expressly disclose that the rising leg section of the trapezoidal wave has a first straight line rising from the low-potential flat section and a second straight line connected to the first straight line, and in the rising leg section, inclination of the second straight line with respect to the low-potential flat section of the trapezoidal wave is smaller than inclination of the first straight line with respect to the low-potential flat section of the trapezoidal wave.
Cooke discloses an actuator and a drive circuit that applies a drive voltage to the actuator (see Abstract), wherein the drive signal is a trapezoidal wave having a low-potential flat section (see Figure 3; wherein the low potential flat section is the leftmost flat portion at the base of the trapezoidal wave), a high-potential flat section (see Figure 3; wherein the high potential flat section is the right most flat portion at the top of the trapezoidal wave), a rising leg section that transitions from the low-potential flat section to the high-potential flat section (see Figure 3; wherein the rising leg section is the leftmost portion of the wave connecting the bottom to the top flat portion) and a falling leg section that transitions from the high-potential flat section to the low-potential flat section (see Figure 3; wherein the falling leg section is the right most portion of the wave connecting the top to the bottom flat portion),
the rising leg section (see Figure 3; wherein the rising leg section is the leftmost portion of the wave connecting the bottom to the top flat portion) of the trapezoidal wave has a first straight line rising from the low-potential flat section and a second straight line connected to the first straight line thereof (see Figure 3; wherein the first and second straight line connect at level 6), in the rising leg section, inclination of the second straight line with respect to the low-potential flat section of the trapezoidal wave is smaller than inclination of the first straight line with respect to the low-potential flat section of the trapezoidal wave (see Figure 3; wherein the inclination of the straight line connected to the high potential flat section has an inclination smaller than that of the first straight line), 
	It would have been obvious to ono of ordinary skill in the art before the effective filing date of the instant invention to modify the optical device of Abe such that the rising leg section of the trapezoidal wave has a first straight line rising from the low-potential flat section and a second straight line connected to the first straight line thereof, in the rising leg section, inclination of the second straight line with respect to the low-potential flat section of the trapezoidal wave is smaller than inclination of the first straight line with respect to the low-potential flat section of the trapezoidal wave, as taught by Cooke, because doing so would reduce variability created by drift of the minimum delivery pulse and a reduction in the slope of the gain curve.
Regarding Claim 2, Abe as modified by Cooke discloses the limitations of claim 1 as detailed above.
Cooke further discloses the first straight line switches to the second straight line at a point of time in middle of a rising period required for the potential to transition from the low-potential flat section to the high potential flat section (see Figure 3; wherein the first straight line switches to the second straight line at level 6).
Regarding Claim 6, Abe as modified by Cooke discloses the limitations of claim 1 as detailed above.
Cooke further discloses the time period of the rising leg section is twice as long as the time period of the first straight line thereof (see Figure 3).

Allowable Subject Matter
Claims 3-5 and 9-12 are allowed.
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance.
Regarding Claim 4, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the falling leg section of the trapezoidal wave has a first straight line falling from the high-potential flat section and a second straight line connected to the first straight line thereof, and in the falling leg section, inclination of the second straight line with respect to the high-potential flat section of the trapezoidal wave is smaller than inclination of the first straight line with respect to the high-potential flat section of the trapezoidal wave.
These limitations in combination with the other limitations of claim 4 renders the claim non-obvious over the prior art of record.
Claim 5 is likewise allowable by virtue of its dependency upon allowable independent claim 4.
Regarding Claim 7, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the falling leg section of the trapezoidal wave has a first straight line falling from the high-potential flat section and a second straight line connected to the first straight line thereof, and in the falling leg section, inclination of the second straight line with respect to the high-potential flat section of the trapezoidal wave is smaller than inclination of the first straight line with respect to the high-potential flat section of the trapezoidal wave.
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
Dependent claim 8 would likewise be non-obvious over the prior art of record if the abovementioned amendment were made.
Regarding Claim 9, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the falling leg section of the trapezoidal wave has a first straight line falling from the high-potential flat section and a second straight line connected to the first straight line, and in the falling leg section, inclination of the second straight line with respect to the high-potential flat section of the trapezoidal wave is smaller than inclination of the first straight line with respect to the high-potential flat section of the trapezoidal wave.
These limitations in combination with the other limitations of claim 9 renders the claim non-obvious over the prior art of record.
Claims 3 and 10-12 are likewise allowable by virtue of their dependency upon allowable independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882